DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  

Adequate written description means that, in the specification, “applicant must convey” with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed. Vas-Cath, Inc. v. Mahurkar, 935 F.2nd 1555, 1563-64 [19 USPQ2nd 1111] (Fed. Cir. 1991).  When no such description can be found in the specification, the only thing the PTO can reasonably be expected to do is point out its nonexistence.  In re Alton, 76 F.3d 1168, 1175 [37 USPQ2d 1578] (Fed. Cir. 1986).
The instant claims are directed to a photocurable composition comprising a UV-curable polyurethane oligomer represented by Formula 1:  
    PNG
    media_image1.png
    117
    737
    media_image1.png
    Greyscale
, wherein A and A’ are defined by formula 2:   
    PNG
    media_image2.png
    78
    223
    media_image2.png
    Greyscale
 and n, m, o, p, q, and r are the same or different from each other, and are each independently an integer of 1 to 100.  
L1 and L2 are the same as or different from each other, and are each independently a substituted or unsubstituted alkylene group having 1 to 200 carbon atoms, a substituted or unsubstituted arylene group having 6 to 200 carbon atoms, a substituted or unsubstituted heteroarylene group having 5 to 200 nuclear atoms, and a substituted or unsubstituted cycloalkylene group having 3 to 200 carbon atoms.
28R1 to R8 are the same as or different from each other, and are each independently selected from the group consisting of hydrogen, deuterium, a cyano group, a nitro group, a halogen group, a hydroxy group, a substituted or unsubstituted alkyl group having 1 to 30 carbon atoms, a substituted or unsubstituted cycloalkyl group having 1 to 20 carbon atoms, a substituted or 5unsubstituted alkenyl group having 2 to 30 carbon atoms, a substituted or unsubstituted alkynyl group having 2 to 24 carbon atoms, a substituted or unsubstituted aralkyl group having 7 to 30 carbon atoms, a substituted or unsubstituted aryl group having 6 to 30 carbon atoms, a substituted or unsubstituted heteroaryl group having 5 to 60 carbon atoms, a substituted or unsubstituted heteroarylalkyl group having 6 to 30 carbon atoms, a substituted or unsubstituted 10alkoxy group having 1 to 30 carbon atoms, a substituted or unsubstituted alkylamino group having 1 to 30 carbon atoms, a substituted or unsubstituted arylamino group having 6 to 30 carbon atoms, a substituted or unsubstituted aralkylamino group having 6 to 30 carbon atoms, a substituted or unsubstituted heteroarylamino group having 2 to 24 carbon atoms, a substituted or unsubstituted alkylsilyl group having 1 to 30 carbon atoms, a substituted or unsubstituted 15arylsilyl group having 6 to 30 carbon atoms, and a substituted or unsubstituted aryloxy group having 6 to 30 carbon atoms,
 and wherein the substituted alkylene group, the substituted arylene group, the substituted heteroarylene group, the substituted cycloalkylene group, the substituted alkyl group, the substituted cycloalkyl group, the substituted alkenyl group, the substituted alkynyl group, the 20substituted aralkyl group, the substituted aryl group, the substituted heteroaryl group, the substituted heteroarylalkyl group, the substituted alkoxy group, the substituted alkylamino group, the substituted arylamino group, the substituted aralkylamino group, the substituted heteroarylamino group, the substituted alkylsilyl group, the substituted arylsilyl group, and the substituted aryloxy group are substituted with one or more substituents selected from the group 29consisting of hydrogen, deuterium, a cyano group, a nitro group, a halogen group, a hydroxy group, an alkyl group having 1 to 30 carbon atoms, a cycloalkyl group having 1 to 20 carbon atoms, an alkenyl group having 2 to 30 carbon atoms, an alkynyl group having 2 to 24 carbon atoms, an aralkyl group having 7 to 30 carbon atoms, an aryl group having 6 to 30 carbon atoms, 5a heteroaryl group having 5 to 60 nuclear atoms, a heteroarylalkyl group having 6 to 30 carbon atoms, an alkoxy group having 1 to 30 carbon atoms, an alkylamino group having 1 to 30 carbon atoms, an arylamino group having 6 to 30 carbon atoms, an aralkylamino group having 6 to 30 carbon atoms, a heteroarylamino group having 2 to 24 carbon atoms, an alkylsilyl group having 1 to 30 carbon atoms, an arylsilyl group having 6 to 30 carbon atoms, and an aryloxy group 10having 6 to 30 carbon atoms, and if they are substituted with a plurality of substituents, these substituents are the same as or different from each other.
	The MPEP states that for a generic claim, the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus.  See MPEP 2163.  If the genus has substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus.  See MPEP 2163.  Although the MPEP does not define what constitutes a sufficient number of representative species, the courts have indicated what does not constitute a representative number of species to adequately describe a broad genus.  In Gostelli, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe the subgenus.  In re Gostelli, 872 F.2d at 1012, 10 USPQ2d at 1618.  Furthermore, for a broad genus claim, the specification must provide adequate written description to identify the genus of the claim.  In Regents of the University of California v. Eli Lilly & Co., the courts stated:  "A written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula, [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials." Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus ...") Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
	Additionally, In Carnegie Mellon University v. Hoffman-La Roche Inc., Nos. 07-1266, -1267 (Fed. Cir. September 8, 2008), the Federal Circuit affirmed that a claim to a genus described in functional terms was not supported by the specification’s disclosure of species that were not representative of the entire genus. 
	The claims are rejected under the written description requirement for failing to disclose a representative number of species for the claimed genus of the UV curable polyurethane oligomer represented by formula 1 and as defined in claim 1.  
	The Guidelines for Examination of Patent Applicants under 35 USC 112, first paragraph, Written Description” Requirements”, published at Federal Register, Vol 66, No. 4, pp. 1099-1111 
	First, what do the claims as a whole cover? Claim 1, and those dependent therefrom, are directed to a photocurable composition comprising a specific UV curable polyurethane oligomer which is represented by formula 1 and defined in claim 1--Formula 1:  
    PNG
    media_image3.png
    139
    701
    media_image3.png
    Greyscale
, wherein A and A’ are represented by Formula 2 as found and defined in claim 1, and n, m, o, p, q, and r are the same or different from each other, and are each independently an integer of 1 to 100, and 

28R1 to R8 are the same as or different from each other, and are each independently selected from the group consisting of hydrogen, deuterium, a cyano group, a nitro group, a halogen group, a hydroxy group, a substituted or unsubstituted alkyl group having 1 to 30 carbon atoms, a substituted or unsubstituted cycloalkyl group having 1 to 20 carbon atoms, a substituted or 5unsubstituted alkenyl group having 2 to 30 carbon atoms, a substituted or unsubstituted alkynyl group having 2 to 24 carbon atoms, a substituted or unsubstituted aralkyl group having 7 to 30 carbon atoms, a substituted or unsubstituted aryl group having 6 to 30 carbon atoms, a substituted or unsubstituted heteroaryl group having 5 to 60 carbon atoms, a substituted or unsubstituted heteroarylalkyl group having 6 to 30 carbon atoms, a substituted or unsubstituted 10alkoxy group having 1 to 30 carbon atoms, a substituted or unsubstituted alkylamino group having 1 to 30 carbon atoms, a substituted or unsubstituted arylamino group having 6 to 30 carbon atoms, a substituted or unsubstituted aralkylamino group having 6 to 30 carbon atoms, a substituted or unsubstituted heteroarylamino group having 2 to 24 carbon atoms, a substituted or unsubstituted alkylsilyl group having 1 to 30 carbon atoms, a substituted or unsubstituted 15arylsilyl group having 6 to 30 carbon atoms, and a substituted or unsubstituted aryloxy group having 6 to 30 carbon atoms,
 and wherein the substituted alkylene group, the substituted arylene group, the substituted heteroarylene group, the substituted cycloalkylene group, the substituted alkyl group, the substituted cycloalkyl group, the substituted alkenyl group, the substituted alkynyl group, the 20substituted aralkyl group, the substituted aryl group, the substituted heteroaryl group, the substituted heteroarylalkyl group, the substituted alkoxy group, the substituted alkylamino group, the substituted arylamino group, the substituted aralkylamino group, the substituted heteroarylamino group, the substituted alkylsilyl group, the substituted arylsilyl group, and the substituted aryloxy group are substituted with one or more substituents selected from the group 
	The photocurable composition further is required to comprise a photoinitiator, a silane coupling agent, an oligomer, and a stabilizer, wherein the photoinitiator is represented by a compound of general formula 3, as found and defined in dependent claim 5—Formula 3: 
    PNG
    media_image4.png
    132
    705
    media_image4.png
    Greyscale
, wherein . Xi is S, O, or N(Ri1), R9 to R11 are the same as or different from each other, and are each independently hydrogen, deuterium, a cyano group, a nitro group, a halogen group, a hydroxy group, a substituted or unsubstituted alkyl group having 1 to 30 carbon atoms, and a substituted or 10unsubstituted cycloalkyl group having 3 to 30 carbon atoms, and the substituted alkyl group and the substituted cycloalkyl group are substituted with one or more substituents selected from the group consisting of hydrogen, deuterium, a cyano group, a nitro group, a halogen group, a hydroxy group, an alkyl group having 1 to 30 carbon atoms, a cycloalkyl group having 1 to 20 carbon atoms, an alkenyl group having 2 to 30 carbon atoms, an 15alkynyl group having 2 to 24 carbon atoms, an aralkyl group having 7 to 30 carbon atoms, an aryl group having 6 to 30 carbon atoms, a heteroaryl group having 5 to 60 nuclear atoms, a heteroarylalkyl group having 6 to 30 carbon atoms, an alkoxy group having 1 to 30 carbon atoms, an alkylamino group having 1 to 30 
	Second, how does the scope of the claims compare to the scope of the disclosure?   The UV curable polyurethane oligomer, as recited in the instant claims, as well as the photoinitiator of claim 5, are broader than what is supported in the disclosure.  The claims, as recited encompass a wide range large list of substituents for L1 and L2, such as a substituted or unsubstituted alkylene group having 1 to 200 carbon atoms, a substituted or unsubstituted arylene group having 6 to 200 carbon atoms, a substituted or unsubstituted heteroarylene group having 5 to 200 nuclear atoms, and a substituted or unsubstituted cycloalkylene group having 3 to 200 carbon atoms;  and a large list of substituents for 28R1 to R8, such as R1 to R8 being the same as or different from each other, and are each independently selected from the group consisting of hydrogen, deuterium, a cyano group, a nitro group, a halogen group, a hydroxy group, a substituted or unsubstituted alkyl group having 1 to 30 carbon atoms, a substituted or unsubstituted cycloalkyl group having 1 to 20 carbon atoms, a substituted or 5unsubstituted alkenyl group having 2 to 30 carbon atoms, a substituted or unsubstituted alkynyl group having 2 to 24 carbon atoms, a substituted or unsubstituted aralkyl group having 7 to 30 carbon atoms, a substituted or unsubstituted aryl group having 6 to 30 carbon atoms, a substituted or unsubstituted heteroaryl group having 5 to 60 carbon atoms, a substituted or unsubstituted heteroarylalkyl group having 6 to 30 carbon atoms, a substituted or unsubstituted 10alkoxy group having 1 to 30 carbon atoms, a substituted or unsubstituted alkylamino group having 1 to 30 carbon atoms, a substituted or unsubstituted arylamino group having 6 to 30 carbon atoms, a substituted or unsubstituted aralkylamino group having 6 to 30 carbon atoms, a substituted or unsubstituted heteroarylamino group having 2 to 24 carbon atoms, a substituted or unsubstituted alkylsilyl group having 1 to 30 carbon atoms, a substituted or unsubstituted 15arylsilyl group having 6 to 30 carbon atoms, and a substituted or unsubstituted aryloxy group having 6 to 30 carbon atoms, for the UV-curable polyurethane oligomer.  However, the disclosure only sets forth a 
 	Regarding claim 5, the claim, as recited, encompass a wide range of substituents for formula 3, i.e., Xi is S, O, or N(Ri1), R9 to R11 are the same as or different from each other, and are each independently hydrogen, deuterium, a cyano group, a nitro group, a halogen group, a hydroxy group, a substituted or unsubstituted alkyl group having 1 to 30 carbon atoms, and a substituted or 10unsubstituted cycloalkyl group having 3 to 30 carbon atoms, and the substituted alkyl group and the substituted cycloalkyl group are substituted with one or more substituents selected from the group consisting of hydrogen, deuterium, a cyano group, a nitro group, a halogen group, a hydroxy group, an alkyl group having 1 to 30 carbon atoms, a cycloalkyl group having 1 to 20 carbon atoms, an alkenyl group having 2 to 30 carbon atoms, an 15alkynyl group having 2 to 24 carbon atoms, an aralkyl group having 7 to 30 carbon atoms, an aryl group having 6 to 30 carbon atoms, a heteroaryl group having 5 to 60 nuclear atoms, a heteroarylalkyl group having 6 to 30 carbon atoms, an alkoxy group having 1 to 30 carbon atoms, an alkylamino group having 1 to 30 carbon atoms, an arylamino group having 6 to 30 carbon atoms, an aralkylamino group having 6 to 30 carbon atoms, a heteroarylamino group having 2 to 2024 carbon atoms, an alkylsilyl group having 1 to 30 carbon atoms, an arylsilyl group having 6 to 30 carbon atoms, and an aryloxy group having 6 to 30 carbon atoms, and if they are substituted with a plurality of substituents, these substituents are the same as or different from each other; however the disclosure only provides for one photoinitiator represented by Formula 3 as recited in claim 5, which is Formula 5 having the structure:  
    PNG
    media_image5.png
    141
    671
    media_image5.png
    Greyscale
. 
Third, the factors need to be considered, with the most relevant factors discussed below:
Actual Reduction to Practice:  The UV-curable polyurethane oligomer found in the photocurable composition reduced to practice are discussed in examples S10 to S80, i.e. Formulas 6 and 7.  And the only photoinitiator found in the photocurable composition reduced to practice are discussed in examples S10 to S80, i.e., Formula 5.
Disclosure of Drawing or Structural Chemical Formulas/Sufficient Relevant identifying Characteristics:  Applicants’ specification discloses two UV curable polyurethane oligomers in examples S10 to S80.  No other UV curable polyurethane oligomers having, at least some of the, defined applicable substituents as found in the definition of the genus, Formula 1, are discussed or disclosed.  Additionally, the specification discloses only one photoinitiator, as found in claim 5, in examples S10 to S80.  No other photoinitiators having, at least some of the, defined applicable substituents as set forth for Formula 3 are disclosed or discussed.  
Method of making the claimed invention:  There is no mention of the experimental details for obtaining the UV curable polyurethane oligomer or even the starting materials used to obtain said oligomer or, if said oligomer is a commercialized product.
Level of Ordinary skill in the Art and Knowledge in the Art:  The level of skill in the art is at least reasonable and adequate

Thus, having analyzed the claims with regard to the Written Description guidelines, it is clear that the specification does not disclosed a representative number of species for the UV curable polyurethane oligomer, as used in the photocurable composition recited in claim 1, nor does the specification disclose a representative number of species for the photoinitiator recited in claim 5, wherein the substituents, as found in claims 1 and 5, are unspecified.  
	Thusly, one skilled in the art would not be lead to conclude that Applicants were not in possession of the claimed invention as the time the application was filed.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANZA L MCCLENDON whose telephone number is (571)272-1074. The examiner can normally be reached 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANZA L. McCLENDON/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        



SMc